Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Claim(s) 1-4, 6-11, 14-22 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-4, 6-8, 17-22 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receiving a search request from a user device;
a returns frequency index corresponding to a history of item returns for a user;
identifying search results comprising items corresponding to the search request;
determining the user has a minimum amount of transaction history;
generating content for display at the user device by excluding an item from the items corresponding to the search request based on the minimum amount of transaction history and a returns frequency index visibility threshold associated with the item and the returns frequency index;
providing the generated content that excludes the item;
providing, to the user device for display, the generated content that excludes the item;
This is an abstract idea because it is a certain method or organizing human activity because it commercial interaction that involves marketing or sales activities and behaviors. In addition, this is in accordance with paragraphs [0003] and [0004] of the specification which provide that a big concern for e-commerce sellers is how to handle buyers that frequently return items.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
at least one processor;
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations;
a search engine having access to [data];
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, these recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
at least one processor;
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations;
a search engine having access to [data];
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, 
For these reasons, the claims are rejected under 35 U.S.C. 101.
2.	Claims 9-11 and 14-16 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receiving a first search request;
a returns frequency index corresponding to a history of item returns for users;
a first set of search results comprising items corresponding to the search request;
receiving a second search request, the first search request and the second search request being a same search request;
a second set of search results different than the first set of search results, the second set of search results excluding an item based on a returns frequency index visibility threshold associated with the item and the returns frequency index, wherein the excluding is based in part on the configuration information;

Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
receiving configuration information indicating configuration of a visibility of one or more items on an e-commerce site from a database;
a search engine;
generating a first web interface and generating a second web interface;
a first user device and a second user device;
providing the first web interface to the first user device and the second web interface that excludes the item to the second user device.
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
In addition, these recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 10-11 and 14-16 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
receiving configuration information indicating configuration of a visibility of one or more items on an e-commerce site from a database;
a search engine;
generating a first web interface and generating a second web interface;
a first user device and a second user device;
providing the first web interface to the first user device and the second web interface that excludes the item to the second user device.
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Remarks
The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101. The closes related prior art is Roman (2002/0010634) and Ekchian (US 2007/0255619).
I. 	The applicant respectfully argues that the claims do not recite an abstract idea because they are like the claims in Core Wireless because they “disclose a specific 
The Examiner respectfully disagrees. The invention in Core Wireless solved a technical problem – i.e., how to display information on “devices with small screens”. The conventional method of displaying information on large desktop displays would not work for smaller screens, such as cellphones. Unlike the invention in Core Wireless, the applicant in the present application does not identify a technology, does not identify how that technology is deficient, and does not solve that technological problem using technology.
The problem of what to do with customers who return too many products (thus creating a loss for the merchant) is not a technological problem but rather a business problem. The solution proposed by the applicant is to filter the results. As an example, if a user returned too many Nike shoes, the system will filter out Nike shoes from future search results for that user.
Not only is the handling of habitual returners not a technological problem, the act of generic data filtering is not patent eligible as indicated by the court in BASCOM. 
For these reasons, the applicant’s arguments are not persuasive.
II.	The applicant respectfully argues that under Step 2B, that the claims contain an inventive concept that transform the abstract idea into a patent-eligible application. The applicant argues that the claims do not preempt the use of the abstract idea of filtering content on the Internet.

	The applicant further states that the claims recite a technological solution to a technical problem specific to computer networks and recites some language from DDR. However, the applicant does not apply these statements to the current claim and therefore the arguments are unpersuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684